Dear Senator Hickey:
This office is in receipt of your letter of recent date requesting that we review the proposed amendment to La. R.S.14:106 in light of the Supreme Court's decision in State vs Muller so as to expressly overrule such an outcome.
It seems that the proposed amendment will cure the problem that surfaced with the Muller decision. The reasons assigned by the Court in its decision on rehearing indicated that the result was mandated by the legislature's specific exclusion of the former `in a public place' in the statute as amended in 1974.
To assure that the result of Muller will not happen again, it is our recommendation that you alter the proposed amendment to include the phrase `in a public place' as follows:
§ 106. Obscenity
A. The crime of obscenity is the intentional:
(1) Exposure of the genitals, public hair, anua, vulva, or female breast nipples in a public place, in any location, place, structure, watercraft, or movable open to the view of the public or the people at large with the intent of arousing sexual desire. Such location . . . (as proposed).
I hope this opinion has been responsive to your inquiry. If we may be of any further assistance in this or any other matter, please do not hesitate to call upon us. La. Atty. Gen. Op. No.                                      Page 31
Sincerely,
William J. Guste, Jr. Attorney General
BY:  Patrick G. Quinlan Assistant Attorney General La. Atty. Gen. Op. No. 79-290, 1979 WL 38735 (La.A.G.)